686 S.E.2d 159 (2009)
STATE
v.
Bobby E. BOWDEN.
No. 514PA08-2.
Supreme Court of North Carolina.
October 28, 2009.
William P. Hart, Special Deputy Attorney General, for State of NC.
Katherine Jane Allen, Assistant Appellate Defender, for Bowden.
Rick Ehrhart, pro se.
The following order has been entered on the motion filed on the 26th of October 2009 by Rick Ehrhart for Stay and Review:
"Motion Dismissed without prejudice to refile in Superior Court by order of the Court in conference this the 28th of October 2009."